Citation Nr: 0811879	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO. 06-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.

2. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from November 5, 2004, to 
July 14, 2005.

3. Entitlement to a rating in excess of 70 percent for PTSD, 
since July 15, 2005.

4. Entitlement to an effective date earlier than November 5, 
2004, for the grant of a 30 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted a 30 
percent rating for PTSD, effective November 5, 2004, and 
granted service connection for diabetes mellitus and assigned 
a 10 percent rating, effective October 11, 2005.

In February 2006, the RO assigned a 70 percent rating for 
PTSD, effective July 15, 2005.

The veteran has also claimed that an effective date earlier 
than July 15, 2005, for the grant of a 70 percent rating for 
PTSD, is warranted. However, as a claim for a rating in 
excess of 30 percent for PTSD, from November 5, 2004, to July 
14, 2005, is currently on appeal and the veteran is presumed 
to be seeking the maximum available benefit (see Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993)), the appeal for an increased rating from 
November 5, 2004, to July 14, 2005, encompasses the claim for 
an effective date earlier than July 15, 2005, for the grant 
of a 70 percent rating for PTSD, and adjudicating both issues 
separately would be redundant. For the sake of efficiency, 
the Board has characterized the issues on appeal as shown on 
the title page. 

The Board's decision on the claim for an increased rating for 
diabetes mellitus is set forth below. The remaining claims 
pertaining to the evaluations and the effective dates of 
increased ratings for PTSD are addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
VA will notify the veteran when further action, on his part, 
is required.


FINDING OF FACT

Diabetes mellitus necessitates a controlled diet; it does not 
require insulin or an oral hypoglycemic agent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. After the veteran submitted his claim of service 
connection for diabetes mellitus in August 2005, this 
notification obligation was accomplished by way of an RO 
letter dated in December 2005 as to the claim of service 
connection. In August 2006, the veteran was advised as to the 
establishment of effective dates and disability evaluations, 
in accordance with In Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The veteran was specifically advised as to what 
information would substantiate his claim by letter dated in 
January 2007, and a Statement of the Case was issued in 
February 2007 containing the specific rating criteria for the 
disorder at issue. A post-advisement readjudication of the 
claim was issued in a June 2007 Supplemental Statement of the 
Case. 

Thus, prior to the June 2007 Supplemental Statement of the 
Case, the veteran was provided correspondence which 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims for higher 
ratings; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board has considered the recent ruling of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).

The Court found that, at a minimum, adequate notice under the 
law requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

The December 2005 and January 2007 VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores. 
However, such procedural defect does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim. See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

The record includes statements from the veteran in the  
January 2007 VA examination report, in which a description 
was made as to the effect of the service-connected diabetes 
mellitus on employability and daily life. These statements 
indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007). This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, Social Security Administration (SSA) 
records, VA outpatient treatment records, and report of a VA 
examination are associated with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

	The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran contends that his diabetes mellitus is more 
severe than the current rating reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's symptoms, as applied to the applicable rating 
provisions, do not warrant a rating in excess of 10 percent. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

The veteran's diabetes mellitus is rated under 38 C.F.R. § 
4.119, Diagnostic Code 7913. Under this Diagnostic Code, a 20 
percent rating is assigned when there is evidence that the 
veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

The evidence for consideration in connection with the 
veteran's claim for an initial higher rating for diabetes 
consist of VA medical records as well as a report of VA 
examination. 

A January 2007 VA examination report shows that the veteran 
denied any history of ketoacidosis or symptomatic 
hypoglycemic reactions. The examiner noted that the veteran 
was currently on a low carbohydrate diet and his diabetes was 
diet-controlled.

Based on the above, the Board concludes that the evidence of 
record does not support assignment of a disability rating 
greater than 10 percent for diabetes mellitus for any period 
since the date of the grant of service connection for 
diabetes mellitus, as the veteran is not shown to require 
insulin or an oral hypoglycemic agent. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Under 38 C.F.R. § 4.119, Note (1), VA is to evaluate 
separately complications of diabetes unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered to be part of the 
diabetic process under diagnostic code 7913. The record shows 
that the veteran is in receipt of service connection, and 
separate evaluations for complications for diabetes mellitus; 
i.e., peripheral neuropathy of the bilateral lower 
extremities.

The Board has also considered whether a staged rating for the 
veteran's diabetes, pursuant to Fenderson, is warranted. 
However, for all the reasons stated above, there is no basis 
for a staged rating of the veteran's diabetes mellitus, and 
the claim for an initial higher rating must be denied. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). As the 
preponderance of the evidence is against the assignment of an 
initial disability rating in excess of 10 percent, the 
benefit-of-the-doubt rule is not for application. 38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for diabetes 
mellitus is denied.


REMAND

The Board has determined that the record is not complete with 
regard to the veteran's claims pertaining to an increased 
rating for PTSD and entitlement to an effective date earlier 
than November 5, 2004 for the assignment of a 30 percent 
rating for the psychiatric disorder. 

Specifically, the record suggests that there may be 
outstanding VA medical treatment records which have not been 
included in the veteran's claims folder. Through his 
representative, the veteran has argued that VA medical 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina (Dorn VAMC), for the period from March 1995 through 
November 2004 are not received. The veteran has argued that 
the earlier treatment records show an intent to file for an 
increased disability ratings prior to the date of the formal 
claims. 

Because the Board cannot conduct effective appellate review 
of this issue without review of the medical records, and 
because VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim, the 
appeals will be remanded. 38 U.S.C.A § 5103A(c)(3); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007). Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2007). Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim. 38 C.F.R. § 
3.155(a) (2007).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits. 
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission. 38 C.F.R. § 3.157. Otherwise, in the 
case of evidence from a private physician, date of receipt of 
any record or report will be accepted as the date of receipt 
of a claim. 38 C.F.R. § 3.157(b)(2).

The RO should obtain the veteran's VA treatment records since 
June 1995 (the date of the last rating decision considering 
the veteran's disability rating for PTSD) and prior to 
November 5, 2004. The record indicates that the veteran 
receives treatment at the VA Medical Center (VAMC) in 
Columbia, South Carolina (Dorn VAMC). 

The veteran is presently in receipt of a total disability 
evaluation based on individual unemployability, effective 
July 15, 2005. Thus, upon receipt of any records, the RO/AMC 
must ascertain whether there is any basis upon which to 
consider the assignment of an earlier effective date for the 
total rating based on applicable law. See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability). 

Accordingly, the issues remaining on appeal are REMANDED for 
the following action:

1. The RO should obtain from the Dorn VAMC 
all outstanding pertinent records of 
evaluation or treatment of the veteran's 
service-connected PTSD, from June 1995, to 
November 4, 2004. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. After completing the requested action, 
the RO should readjudicate the claims for 
an increased rating over 30 percent for 
PTSD from November 5, 2004 to July 14, 
2005; a rating in excess of 70 percent 
since July 15, 2005; and for an effective 
date earlier than November 5, 2004, for 
the grant of a 30 percent rating for PTSD, 
in light of all pertinent evidence and 
legal authority, including the Roberson 
case, cited above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


